DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined in this application.  This communication is the first action on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea for the completion of a financial transaction, which is a Method of Organizing Human Activity (commercial interaction).  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
AS TO CLAIM 1:
Claim 1 is directed to an apparatus which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:
a memory and a processor configured to cooperate with the memory to establish member share accounts for respective members of a virtual share exchange (VSE) for 
store share deposits for the members in the member share accounts along with time stamps of the share deposits, 
receive member healthcare bills issued by medical providers and 
process the member healthcare bills for payment in chronological order by transferring funds from the different member share accounts in an alternating fashion to the provider accounts based upon the stored time stamps for the deposits, and 
generate a graphical user interface (GUI) displaying member share account balances aggregated across the member share accounts in real time as the member healthcare bills are processed.
THE LIMITATIONS OF 
establishing member share accounts for respective members for sharing payment of member healthcare bills across the member share accounts, and provider accounts for healthcare providers issuing the member healthcare bills, 
storing share deposits for the members in the member share accounts along with time stamps of the share deposits, 
receiving member healthcare bills issued by medical providers and 
processing the member healthcare bills for payment in chronological order by transferring funds from the different member share accounts in an alternating fashion to the provider accounts based upon the stored time stamps for the deposits, and 
displaying member share account balances aggregated across the member share accounts in real time as the member healthcare bills are processed; as drafted, is 
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “memory”, “processor”, and “display”, to perform the “establishing”, “storing”, “receiving”, “processing”, and “displaying”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “establishing”, “storing”, “receiving”, “processing”, and “displaying” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).
Claims 8 and 15 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Dependent claims 2-7, 9-14, and 16-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 15, thus, they correspond to Certain Methods of Organizing Human Activity and is abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 2-7, 9-14, and 16-20 are directed to an abstract idea.  (MPEP 2106.05(h)).  

Therefore, claims 1-20 are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Meggs, U.S. Patent Application Publication Number 2006/0111934; in view of Ivanoff, U.S. Patent Application Publication Number 2016/0103965; Lanier, U.S. Patent Application Publication Number 2004/0034583.
As per claim 1, 
Meggs explicitly teaches:  
a memory and a processor configured to cooperate with the memory to establish member share accounts for respective members of a virtual share exchange (VSE) for 
generate a graphical user interface (GUI) displaying member share account balances aggregated across the member share accounts in real time as the member healthcare bills are processed.  (Meggs at paras. 27-29 and 53-55)

Meggs does not teach, however, Ivanoff explicitly teaches: 
	store share deposits for the members in the member share accounts along with time stamps of the share deposits, (Ivanoff 2016/0103965 at paras. 41-43) ("Each transaction identified in the collected historical data is date/time stamped so that a longitudinal portrayal can be created of a given visit from the time the initial visit charge is incurred until the visit charge is ultimately resolved.")
receive member healthcare bills issued by medical providers and (Ivanoff 2016/0103965 at paras. 41-43) ("Each transaction identified in the collected historical data is date/time stamped so that a longitudinal portrayal can be created of a given visit 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meggs and Ivanoff to provide for storing share deposits of members and healthcare bills because it allows for analysis and determination of flexible financing options for patients to pay for healthcare services.  (Ivanoff at Abstract and paras. 6-9).

Meggs and Ivanoff do not explicitly teach, however, Lanier explicitly teaches: 
	process the member healthcare bills for payment in chronological order by transferring funds from the different member share accounts in an alternating fashion to the provider accounts based upon the stored time stamps for the deposits, and (Lanier 2004/0034583 at paras. 47-49 and 75-77) ("In one embodiment, the electronic check transaction processing system 140 comprises a fund transfer scheduler 252 that integrates the plurality of transactions of the plurality of subscribers and queues the payments in a chronological order. The scheduler 252 then, facilitated by a calendar 254, sends the fund transfer instructions to the external system 152 as the payment dates are encountered.")  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meggs, Ivanoff, and Lanier to provide for processing member bills because it provides the customer with more flexibility in payment options with flexible payment schedule, 
As per claim 2, Meggs explicitly teaches:  wherein the processor is further configured to generate the GUI to display member share account balances for individual member share accounts in real time as the member healthcare bills are processed.  (Meggs at paras. 27-29 and 53-55)
As per claim 3, Meggs and Ivanoff do not explicitly teach, however, Lanier explicitly teaches:  wherein the processor is further configured to process the member healthcare bills for payment in chronological order of dates of service associated with the member healthcare bills.  (Lanier 2004/0034583 at paras. 47-49 and 75-77) ("In one embodiment, the electronic check transaction processing system 140 comprises a fund transfer scheduler 252 that integrates the plurality of transactions of the plurality of subscribers and queues the payments in a chronological order. The scheduler 252 then, facilitated by a calendar 254, sends the fund transfer instructions to the external system 152 as the payment dates are encountered.")
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meggs, Ivanoff, and Lanier to provide for processing member bills because it provides the customer with more flexibility in payment options with flexible payment schedule, thereby improving the manner in which business can be conducted by the merchant.  (Ivanoff at Abstract and paras. 6-9).
As per claim 4, Meggs does not explicitly teach, however, Ivanoff explicitly teaches:  wherein the processor is further configured to calculate a total of reserve 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meggs, Ivanoff, and Lanier to provide for calculating an amount of member funds because it allows for analysis and determination of flexible financing options for patients to pay for healthcare services.  (Ivanoff at Abstract and paras. 6-9).
As per claim 6, Meggs does not explicitly teach, however, Ivanoff explicitly teaches:  wherein the processor is further configured to generate the GUI to display unused funds in the member share accounts grouped by month based upon the time stamp of deposit.  (Ivanoff at paras. 180-182) ("The visits batching engine 1014 may associate all visits for a given guarantor (or group of linked guarantors) during a specific period of time (e.g., monthly) and present this aggregated pool of obligations as a batch of open charges and/or an open charges balance for payment or for financing. The visits batching engine may compile visit data and/or visit charge information for the statement engine 1016.")
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meggs, Ivanoff, and Lanier to provide for displaying and managing unused member funds because it allows for analysis and determination of flexible financing options for patients to pay for healthcare services.  (Ivanoff at Abstract and paras. 6-9).
As per claim 7, Meggs does not explicitly teach, however, Ivanoff explicitly teaches:  wherein the processor is further configured to calculate and bill the share deposits by month having a collective total higher than an average monthly amount of received member healthcare bills.  "(Ivanoff at paras. 58-61) ("" The amount for current open charges (e.g., an open charges balance) for each statement period's visits can be financed according to a new financing plan with unique terms, which may be preset financing terms or financing terms selected or configured by the guarantor (subject to constraints/authorization of the provider). A guarantor may have multiple financing plans active simultaneously. The disclosed embodiments enable one monthly payment for all open financing plans on a guarantor-configured payment date. The financing option allows a guarantor to create self-configured financing plans, for example, by choosing a monthly payment amount and subsequently accepting the associated terms the provider has authorized for the resulting amortization schedule (e.g., minimum payment amount, maximum amortization period, interest rates, etc.). Self-configured financing plans may be configured by the guarantor choosing any one or more of an interest rate, a payment amount, a period for repayment, and/or other terms that can be compared to provider-authorized terms and/or associated with provider-authorized terms that can be accepted by the guarantor.")
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meggs, Ivanoff, and Lanier to provide for calculating bill share deposits because it allows for analysis and determination of flexible financing options for patients to pay for healthcare services.  (Ivanoff at Abstract and paras. 6-9).
Claims 8-11, 13, 15-18, and 20 are substantially similar to claims 1-4 and 6, thus, they are rejected on similar grounds.

Claims 5, 12, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Meggs, U.S. Patent Application Publication Number 2006/0111934; in view of Ivanoff, U.S. Patent Application Publication Number 2016/0103965; Lanier, U.S. Patent Application Publication Number 2004/0034583.
As per claim 5, Meggs, Ivanoff, and Lanier do not explicitly teach, however, Potter explicitly teaches:  wherein the processor is further configured to prohibit transferring of member share account funds deposited in a given month for payment of a member healthcare bill until all member share account deposits from any proceeding months have been extinguished.  "(Potter WO 2007/092310 at paras. 121-127) (""The transaction module 144 may delay final funds transfer and/or payout until sufficient funds are received. Alternatively, the transaction module 144 may execute an algorithm to determine how to distribute the available funds. The establishing member of the payment pool and/or treasurer may input rules to guide transaction module 144 on how to process transfers and/or payouts under this condition. Transaction module 144 may also have default processing rules.  In addition or alternatively, transaction module 144 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meggs, Ivanoff, Lanier, and Potter to provide for transfer of member share deposits because it allows for improvement in facilitating, recording, and/or tracking financial transactions among members.  (Potter at Abstract and paras. 37-39).
Claims 12 and 19 are substantially similar to claim5, thus, they are rejected on similar grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MERRITT J HASBROUCK/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693